Bullard, J.,

delivered the opinion of the court.
This case turns altogether on questions of fact. The plaintiff sued to recover back a sum of three hundred and twenty dollars, which he had paid under a judgment rendered against him by the District Court, and which was afterwards reversed on appeal. The defendant’s plea that there was a compromise by which the plaintiff obtained a release of that much of the judgment, and that, in fact, he did not pay the whole amount, appears to us as it did to the court below, not sustained by the evidence.
The judgment of the District Court is, therefore, affirmed with costs.